Case 2:20-cv-08094-MWF-E Document 36 Filed 08/04/21 Page 1 of 18 Page ID #:2005


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA                         JS-6
                             CIVIL MINUTES—GENERAL

 Case No. CV 20-8094-MWF (Ex)                           Date: August 4, 2021
 Title:   Douglas B. Scott v. Standard Insurance Company et al.
 Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

           Deputy Clerk:                              Court Reporter:
           Rita Sanchez                               Not Reported

           Attorneys Present for Plaintiff:           Attorneys Present for Defendant:
           None Present                               None Present

 Proceedings (In Chambers): ORDER FOLLOWING COURT TRIAL

      This ERISA dispute concerns the termination of Plaintiff Douglas B. Scott’s
 Long Term Disability (“LTD”) benefits and the denial of his claim for life insurance
 premium waiver benefits under an ERISA-governed employee benefits plan provided
 by Aerojet Rocketdyne Holdings, Inc. (the “Plan”).

        Defendant Standard Insurance Company (“Standard”) argues that Standard
 properly concluded that Plaintiff was not disabled under the Plan’s “Any Occupation”
 definition of disability because Standard identified several light and sedentary jobs for
 which Plaintiff was qualified by his education and experience and physically able to
 perform. (Opening Trial Brief at 1).

        Defendant filed an Opening Trial Brief on May 14, 2021, 2019. (Docket No.
 29). Plaintiff filed its Motion for Judgment Under Federal Rule of Civil Procedure 52
 (the “Motion”) the same day. (Docket No. 30). Defendant filed a Responsive Trial
 Brief (the “Responsive Trial Brief”) on June 18, 2021. (Docket No. 32). Plaintiff filed
 an opposition to the Opening Trial Brief that same day. (Docket No. 33).

        For the reasons discussed below, Standard’s decision to terminate LTD benefits
 as of June 1, 2019, is AFFIRMED. Plaintiff has failed to carry his burden of showing
 by a preponderance of evidence that Plaintiff was disabled within the meaning of the
 Plan. Standard’s denial of premium waiver benefits is also AFFIRMED as Plaintiff
 has abandoned this claim on appeal.


 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              1
Case 2:20-cv-08094-MWF-E Document 36 Filed 08/04/21 Page 2 of 18 Page ID #:2006


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

 Case No. CV 20-8094-MWF (Ex)                           Date: August 4, 2021
 Title:   Douglas B. Scott v. Standard Insurance Company et al.
         The Court has read and considered the papers filed in connection with the court
 trial and held a Zoom video hearing on July 20, 2021, pursuant to General Order 21-08
 arising from the COVID-19 pandemic. The hearing was technically named a “court
 trial” but was procedurally closer to the review of an administrative record or a hearing
 on a motion for summary judgment. To the extent it is thought necessary, this Order
 constitutes the Court’s findings of fact and conclusions of law. Fed. R. Civ. P.
 52(a)(1).

 I.    FINDINGS OF FACT

       A.     Plaintiff’s Education and Technical Experience

        Plaintiff, currently age 58, worked for Aerojet Rocketdyne Holdings, Inc.
 (“Aerojet”) as an aircraft mechanic — a medium-duty occupation. (Administrative
 Record (“AR”) 495 (Docket No. 26)). Plaintiff’s education includes three years of
 college as an Aeronautics major and over 3,000 hours of technical training as an
 aviation aircraft mechanic. (Id.). Plaintiff has 35 years of experience working in
 aviation maintenance, inspection, and repair, including as a supplier, instructor,
 consultant, and coach. (AR 496). Plaintiff also has computer skills — including
 experience with word processing, spreadsheets, and databases — as well as
 administrative skills, including filing, composing letters and reports, record keeping,
 tabulating bills and invoices, and monitoring inventory. (Id.).

       B.     LTD Benefits

        The Plan provides monthly LTD benefits to participants who become disabled
 while covered under the Plan. A participant may be eligible to receive LTD benefits
 for up to 24 months if he is disabled from his “Own Occupation.” (AR 28, 31). After
 24 months of benefits, a participant must satisfy the Plan’s “Any Occupation”
 definition of disability, which provides:

       During the Any Occupation Period you are required to be Totally
       Disabled from all occupations or Partially Disabled.

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              2
Case 2:20-cv-08094-MWF-E Document 36 Filed 08/04/21 Page 3 of 18 Page ID #:2007


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

 Case No. CV 20-8094-MWF (Ex)                           Date: August 4, 2021
 Title:   Douglas B. Scott v. Standard Insurance Company et al.
       1. Total Disability Definition: You are Totally Disabled from all
       occupations if, as a result of Physical Disease, Injury, Pregnancy or
       Mental Disorder, you are unable to engage with reasonable continuity in
       Any Occupation.

       2. Partial Disability Definition: You are Partially Disabled if you are not
       Totally Disabled and you are actually working in an occupation but, as a
       result of Physical Disease, Injury, Pregnancy or Mental Disorder, you are
       unable to engage with reasonable continuity in that occupation or Any
       Occupation.

       Any Occupation means all occupations or employment which you could
       reasonably be expected to perform satisfactorily in light of your age,
       education, training, experience, station in life, and physical and mental
       capacity that exists within any of the following locations: (i) a reasonable
       distance or travel time from your residence in light of the commuting
       practices of your community; or (ii) a distance or travel time equivalent to
       the distance or travel time you traveled to work before becoming
       Disabled; or (iii) the regional labor market, if you reside or resided prior
       to becoming Disabled in a metropolitan area.

 (AR 32).

       If all or part of an LTD claim is denied, the participant may request an appeal
 review in writing within 180 days after receipt of the decision. (AR 43).

       C.     Approval of LTD Benefits

       Plaintiff stopped working on December 1, 2016, and submitted a claim for Short
 Term Disability (“STD”) benefits for a disability caused by low back pain. (AR 1242-
 1243, 1128). On December 7, 2016, Plaintiff’s treating doctor, Ryan D. Pearson,
 M.D., completed an Attending Physician’s Statement (“APS”), listing diagnoses of
 “low back pain” and “other chronic pain,” without providing any specific restrictions
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              3
Case 2:20-cv-08094-MWF-E Document 36 Filed 08/04/21 Page 4 of 18 Page ID #:2008


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

 Case No. CV 20-8094-MWF (Ex)                           Date: August 4, 2021
 Title:   Douglas B. Scott v. Standard Insurance Company et al.
 or limitations. (AR 1128). Dr. Pearson indicated that Plaintiff was expected to return
 to work on March 5, 2017. (AR 1128).

        On January 26, 2017, Carol Vandenakker Albanese, M.D. (“Dr. Vandenakker”)
 completed a Medical Questionnaire restricting Plaintiff from exerting more than 10
 pounds of force, from sitting or standing more than 2-3 hours per day, and from
 walking more than 1 hour per day, based on lumbar disc protrusion L4-5 and lumbar
 facet arthropathy. (AR 1124-1125). Plaintiff’s condition was expected to improve,
 and his anticipated return to work date was August 1, 2017. (Id.).

        On March 8, 2017, Kimberly Davis Williams, D.O. completed an APS
 describing Plaintiff’s primary diagnosis as degenerative disc disease of the lumbar
 spine. (AR 1129). Dr. Williams listed Plaintiff’s restrictions as “unable to lift greater
 than 5 lbs, no prolonged standing, no bending or pulling.” (AR 1129). Dr. Williams
 did not mention any sitting or walking restrictions. (AR 1129). She indicated Plaintiff
 was treating with physical therapy and provided an expected return to work date of
 July 1, 2017. (AR 1129).

         Standard paid Plaintiff’s STD claim through the maximum benefit duration and
 initiated a claim for LTD benefits on his behalf. (AR 422-423).

       Standard determined that Plaintiff could not perform his own medium level
 occupation due to degenerative disc disease and L4-5 disc protrusion with back and
 lower extremity pain. (AR 737-739). Accordingly, Standard approved Plaintiff’s LTD
 claim effective June 1, 2017, under the Plan’s Own Occupation test of disability. (AR
 1628-1632).

       D.     Correspondence Regarding Continuing Benefits

        In a letter dated August 13, 2018, Standard reminded Plaintiff that the applicable
 definition of disability would change on June 1, 2019, (after 24 months of benefits),
 and that Plaintiff would need to satisfy the Plan’s “Any Occupation” definition to
 qualify for continued benefits as of that date. (AR 1664-1667). Standard explained
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              4
Case 2:20-cv-08094-MWF-E Document 36 Filed 08/04/21 Page 5 of 18 Page ID #:2009


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

 Case No. CV 20-8094-MWF (Ex)                           Date: August 4, 2021
 Title:   Douglas B. Scott v. Standard Insurance Company et al.
 that it would analyze Plaintiff’s updated medical and vocational information to
 evaluate his ability to perform other occupations as of the test change date. (AR 1666).

         Plaintiff completed the “Education, Training, and Experience” questionnaire on
 December 10, 2018. (AR 495-496). He reported “35+ years working in aviation
 maintenance, quality, inspection, repair, supplier, instructor, consultant and coaching.”
 (AR 496). Plaintiff also reported computer skills including word processing,
 spreadsheets, and databases. (AR 496). In addition, Plaintiff reported skills in
 assisting customers, interviewing others, filing, classifying, organizing, composing
 letters and reports, presentation skills, record keeping, tabulating bills and invoices,
 and monitoring inventory. (Id.).

       E.     Medical Records

        On March 5, 2019, Standard received medical records for the time period of
 November 2017 through September 2018. (AR 376, 253). The updated medical
 records include a November 30, 2017 office visit note by Dr. Vandenakker, stating that
 Plaintiff’s “chronic lumbar radiculopathy is symptomatically improved” and
 identifying his only restriction as “[n]o heavy lifting/bending.” (AR 256).

        Dr. Williams examined Plaintiff on December 13, 2017. (AR 257-259).
 Although Plaintiff had tenderness to palpation in the low midline back, his back was
 symmetric and his range of motion was normal. (Id.). He also had normal strength of
 the bilateral lower extremities on neurological examination. (Id.). Dr. Williams’
 assessment stated in part: “Plan: emailed Dr. Vandenakker for input regarding
 disability and advised against moderate to heavy lifting. Said okay to do light work if
 can have frequent change of position. Disability completed with end date of 6/15/18.”
 (AR 259).

      The updated medical records also included a March 21, 2018 progress note by
 Dr. Williams, documenting that Plaintiff stopped physical therapy after four sessions.
 (AR 260). Plaintiff’s only work restriction was “no heavy lifting/bending.” (Id.).


 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              5
Case 2:20-cv-08094-MWF-E Document 36 Filed 08/04/21 Page 6 of 18 Page ID #:2010


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

 Case No. CV 20-8094-MWF (Ex)                           Date: August 4, 2021
 Title:   Douglas B. Scott v. Standard Insurance Company et al.
       On September 26, 2018, Plaintiff reported to Dr. Vandenakker that his pain had
 not progressed since last year. (AR 266). His pain was localized to his low back
 without radiation, weakness, or numbness. (Id.). There were no indications for
 surgical intervention. (AR 268).

         Standard terminated Plaintiff’s LTD benefits, effective May 31, 2019. (AR
 375).

        Plaintiff submitted a July 26, 2019 Physician’s Report in which Dr.
 Vandenakker reported that Plaintiff could lift up to 10 pounds frequently and up to 20
 pounds occasionally. (AR 246-248). Dr. Vandenakker identified Plaintiff’s only
 barrier to returning to work as his inability to lift or carry over 30 pounds. (AR 246).
 Dr. Vandenakker confirmed that Plaintiff could occasionally bend, crawl and kneel, he
 could frequently reach at or above shoulder level, and he had no limitations in use of
 his hands. (AR 247). He could sit on an occasional basis with frequent change of
 position. (AR 247). Dr. Vandenakker did not limit Plaintiff’s ability to stand or walk.
 (AR 224, 245).

         F.    Vocational Assessment

        Standard’s Vocational Case Manager (“VCM”) completed a vocational
 assessment on September 11, 2019, to assess Plaintiff’s ability to perform any
 occupation, given his documented functional capacity, work history, education,
 training, experience, transferable skills, and labor market analysis. (AR 481-493).
 Considering the available medical and vocational information, including the
 information Plaintiff reported on his “Education, Training, and Experience”
 questionnaire, the consultant identified three suitable alternative occupations that
 Plaintiff could perform: (1) Air Carrier inspector (light demand level); (2)
 Administrative Assistant (sedentary); and (3) Administrative Secretary (sedentary).
 (AR 484-486).




 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              6
Case 2:20-cv-08094-MWF-E Document 36 Filed 08/04/21 Page 7 of 18 Page ID #:2011


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

 Case No. CV 20-8094-MWF (Ex)                           Date: August 4, 2021
 Title:   Douglas B. Scott v. Standard Insurance Company et al.
       G.     Updated Medical Records

        Standard obtained updated records from Dr. Vandenakker’s office directly. (AR
 367-368). According to a July 25, 2019 office visit note authored by Jaime Fong,
 M.D. and edited by Dr. Vandenakker, Plaintiff was “unable to perform job duties of
 airplane mechanic due to lumbar degeneration with limitation in ability to lift, carry,
 bend.” (AR 232). The office visit note did not mention any restrictions on Plaintiff’s
 ability to sit, stand, or walk. (AR 232-236).

        On September 18, 2019, Plaintiff saw Jorge Cuza, M.D., who similarly noted
 that Plaintiff was unable to work as an airplane mechanic due to limitations on his
 ability to lift, carry, and bend. (AR 227). Again, the treating provider imposed no
 restrictions or limitations on Plaintiff’s ability to sit, stand or walk. (AR 227).
 Plaintiff’s symptoms remained stable and moderately controlled, and there were no
 indications for surgical intervention. (AR 230, 235).

       H.     First Independent Peer Review

        Standard obtained a peer review from an independent physician consultant
 specializing in Physical Medicine & Rehabilitation. (AR 209-213). The review was
 completed on October 22, 2019 by Ephraim Brenman, D.O., who is board certified in
 Physical Medicine & Rehabilitation with a Subspecialty Certificate in Pain Medicine.
 (Id.).

        Dr. Brenman reviewed and summarized Plaintiff’s file, including the updated
 medical records from July and September of 2019. (AR 210-212). Based on the
 available information, Dr. Brenman determined that Plaintiff “can reasonably work at a
 light work demand with continuity.” (AR 212).

        Dr. Brenman made the following notes with respect to Plaintiff’s restrictions:
 (1) Plaintiff was able to lift up to 20 pounds occasionally and 10 pounds frequently,
 stand and walk frequently, and sit unrestricted with ability to briefly change position as
 needed; (2) Plaintiff had no restrictions with reaching at desk level, using a keyboard
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              7
Case 2:20-cv-08094-MWF-E Document 36 Filed 08/04/21 Page 8 of 18 Page ID #:2012


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

 Case No. CV 20-8094-MWF (Ex)                           Date: August 4, 2021
 Title:   Douglas B. Scott v. Standard Insurance Company et al.
 or a mouse, or reaching overhead; and (3) Plaintiff could go up and down stairs
 frequently, crouch and squat occasionally, climb ladders occasionally, and work on
 uneven or slippery surfaces occasionally. (AR 212-213).

       I.     Determination of Entitlement to “Any Occupation” Benefits

       Standard evaluated the available information, including Plaintiff’s updated
 medical records, the independent physician consultant’s report, and the vocational
 assessment, and determined that Plaintiff’s claim must remain closed, as he did not
 meet the Plan’s requirements for continued benefits as of the June 1, 2019 test change.
 (AR 344-350).

        On December 4, 2019, Plaintiff sent Standard an email requesting an appeal
 review of the LTD benefit termination. (AR 207-208). To better understand Plaintiff’s
 condition and the basis for the appeal, Standard interviewed Plaintiff on December 30,
 2019. (Id.). Plaintiff asserted that his pain precluded him from performing sedentary
 to light level work, that he stays home doing walking and stretching exercises, and that
 he uses a zero-gravity chair at home. (Id.).

       J.     Second Independent Peer Review

       As part of its review of Plaintiff’s appeal, Standard requested an additional peer
 review from a different independent physician specializing in Physical Medicine &
 Rehabilitation. (AR 190-194). The review was completed on January 15, 2020, by
 Michelle Alpert, M.D. who is board certified in Physical Medicine & Rehabilitation
 with added expertise in Spinal Cord Injury Medicine. (Id.).

         Considering all of the available medical information, Dr. Alpert determined that
 Plaintiff could exert up to 20 pounds of force occasionally and 10 pounds frequently.
 (AR 193). Dr. Alpert concluded that “[t]he medical records do not support limitations
 to sitting, standing, and walking; [Plaintiff] has intact strength and sensation and his
 gait has been documented as being normal and stable.” (Id.).


 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              8
Case 2:20-cv-08094-MWF-E Document 36 Filed 08/04/21 Page 9 of 18 Page ID #:2013


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

 Case No. CV 20-8094-MWF (Ex)                           Date: August 4, 2021
 Title:   Douglas B. Scott v. Standard Insurance Company et al.
       K.     Updated Vocational Assessment

        To assist in its evaluation of Plaintiff’s appeal, Standard’s VCM completed a
 second Vocational Assessment on January 17, 2020. (AR 465-478). The VCM
 considered the new information, including Dr. Alpert’s peer review, to assess
 Plaintiff’s ability to perform any occupation in light of his updated limited and
 restrictions. (Id.). The VCM determined that Plaintiff could perform the three
 alternate occupations that Standard previously identified. (AR 465).

       L.     Standard Upheld Termination of LTD Benefits

        Based on all of the information in the file, including the opinions of Plaintiff’s
 own treating doctors and both independent physician consultants, Standard upheld its
 determination that Plaintiff was not disabled under the terms of the Plan as of the June
 1, 2019 test change date. (AR 322-329). Standard conveyed this determination to
 Plaintiff in a letter dated February 2, 2020. (Id.).

 II.   CONCLUSIONS OF LAW

       A.     Legal Standard

              1.     Rule 52(a)

        Federal Rule of Civil Procedure 52 provides that “[i]n an action tried on the facts
 without a jury . . . the court must find the facts specially and state its conclusions of
 law separately.” Fed. R. Civ. P. 52(a)(1). “In a Rule 52 motion, as opposed to a Rule
 56 motion for summary judgment, the court does not determine whether there is an
 issue of material fact, but actually decides whether the plaintiff is [entitled to benefits]
 under the policy.” Prado v. Allied Domecq Spirits and Wine Group Disability Income
 Policy, 800 F. Supp. 2d 1077, 1094 (N.D. Cal. 2011) (citing Kearney v. Standard Ins.
 Co., 175 F.3d 1084, 1095 (9th Cir. 1999)). In making that determination, the court
 must “evaluate the persuasiveness of conflicting testimony and decide which is more


 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              9
Case 2:20-cv-08094-MWF-E Document 36 Filed 08/04/21 Page 10 of 18 Page ID #:2014


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. CV 20-8094-MWF (Ex)                           Date: August 4, 2021
  Title:   Douglas B. Scott v. Standard Insurance Company et al.
  likely true” in order to make findings of fact that will be subject to review under a
  clearly erroneous standard if appealed. Kearney, 175 F.3d at 1095.

               2.     ERISA standard of review

        The parties agree that the Court shall review the claim de novo, making its own
  factual determination of the merits based on the information contained in the
  Administrative Record. (Opening Trial Brief at 18; Motion at 13). On de novo
  review, the claimant bears the burden of proving entitlement to benefits. Muniz v.
  AMEC Construction Management, Inc., 623 F.3d 1290, 1294 (9th Cir. 2010).

         To prevail, Plaintiff must prove that he was “more likely than not” disabled
  under the terms of the Plan. See Gallegos v. Prudential Ins. Co. of Am., No. 16-CV-
  01268-BLF, 2017 WL 2418008, at *1 (N.D. Cal. June 5, 2017); Armani v. Nw. Mut.
  Life Ins. Co., 840 F.3d 1159, 1163 (9th Cir. 2016) (standard of proof in de novo
  ERISA disability claim is preponderance of the evidence).

         Eligibility for benefits depends on the terms of the Plan, which must be enforced
  as written. Heimeshoff v. Hartford Life & Accident Insurance Co., 571 U.S. 99, 108
  (2013) (citing 29 U.S.C. § 1102(a)(1)).

        B.     DISCUSSION

          As a preliminary matter, the Court notes that Plaintiff has abandoned his claim
  for life insurance waiver premium benefits, as the Motion and response to Defendant’s
  Opening Trial Brief are completely silent as to that claim. At the hearing, Plaintiff
  confirmed that it no longer challenges Standard’s decision with respect to this claim.
  Accordingly, Standard’s denial of Plaintiff’s claim for life insurance waiver premium
  benefits is AFFIRMED.

       Plaintiff argues that consideration of the record as a whole makes clear that his
  medical restrictions more likely than not preclude him from working in “Any
  Occupation” within the meaning of the Plan. (Motion at 13).

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              10
Case 2:20-cv-08094-MWF-E Document 36 Filed 08/04/21 Page 11 of 18 Page ID #:2015


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. CV 20-8094-MWF (Ex)                           Date: August 4, 2021
  Title:   Douglas B. Scott v. Standard Insurance Company et al.
         Plaintiff advances three primary arguments for why the opinions of Plaintiff’s
  treating physicians, Drs. Vandenakker, Pearson, Williams, Fong, and Cuza (the
  “Treating Physicians”), should be given more weight than the opinions of the
  Standard’s consulting physicians, Drs. Alpert and Brennan (the “Consulting
  Physicians”): (1) the Treating Physicians are in a better position to evaluate Plaintiff’s
  alleged disability because the Consulting Physicians never examined or spoke with
  Plaintiff; (2) the Consulting Physicians’ reports lack sufficient analysis to support their
  findings; and (3) the Consulting Physicians’ ignored Scott’s consistent complaints of
  pain. (Motion at 16-23).

        Even if this Court were to accept each of these arguments and conclude that the
  opinions of the Treating Physicians are to be given more weight, Plaintiff has failed to
  meet his burden of showing by a preponderance of the evidence that he was unable to
  perform light work that does not require more than occasional sitting.

        The Treating Physicians lifted Plaintiff’s standing and walking restrictions, and
  two of them expressly opined that he could perform light work if it did not require
  more than occasional sitting:

      On November 30, 2017, Dr. Vandenakker confirmed that Scott’s “chronic
       lumbar radiculopathy is symptomatically improved.” (AR 256). By that time,
       Dr. Vandenakker and Plaintiff’s other treating doctors had removed all
       restrictions on sitting, standing, and walking. His only remaining restrictions
       were “no heavy lifting/bending.” (AR 256, 259, 260, 246).

      On December 13, 2017, Dr. Williams reiterated that Plaintiff’s lumbar
       radiculopathy symptoms had improved. (AR 257). Dr. Williams and Dr.
       Vandenakker both agreed that with positional changes Plaintiff could perform
       light level work. (AR 259) (“Plan: emailed Dr Vandenakker for input regarding
       disability and advised against moderate to heavy lifting Said okay to do light
       work if can have frequent change of position”) (emphasis added).

      On September 26, 2018, Plaintiff reported to Dr. Vandenakker that his pain
       remained localized to his low back without radiation, weakness, or numbness
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              11
Case 2:20-cv-08094-MWF-E Document 36 Filed 08/04/21 Page 12 of 18 Page ID #:2016


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

  Case No. CV 20-8094-MWF (Ex)                           Date: August 4, 2021
  Title:   Douglas B. Scott v. Standard Insurance Company et al.
        and it had not progressed. (AR 266). His low back pain was moderately
        controlled with his current regimen of Mobic, Flexeril, Tylenol p.m., and
        marijuana. (AR 266, 268). Plaintiff’s only restriction remained “no heavy
        lifting/bending.” (AR 266). He still had no sitting, standing, or walking
        restrictions. (Id.).

      On July 26, 2019, Dr. Vandenakker identified Plaintiff’s only barrier to a return
       to work as his inability to lift over 30 pounds. (AR 224). Dr. Vandenakker
       noted that Plaintiff could sit on an occasional basis with frequent change of
       position. (Id.). She did not identify any limitations in his ability to stand or
       walk. (Id.).

      From July 2019 through September 2019, Drs. Vandenakker, Fong, and Cuza all
       opined that Plaintiff’s back condition limited only his “ability to lift, carry,
       bend.” (AR 227, 231, 232).

         Having determined that no evidence supports restrictions beyond those identified
  by Drs. Vandenakker, Fong, and Cuza, the question becomes whether Plaintiff’s
  restrictions preclude him from working in “Any Occupation” within the meaning of the
  Plan.

        The Plan defines “Any Occupation” as “all occupations or employment which
  you could reasonably be expected to perform.” (AR 32).

         Standard’s VCM completed a vocational assessment on September 11, 2019,
  identifying three alternative occupations that Plaintiff could perform: (1) Air Carrier
  inspector (light demand level); (2) Administrative Assistant (sedentary); and (3)
  Administrative Secretary (sedentary). (AR 484-486). Standard’s VCM explained that
  Plaintiff was qualified to work as an Air Carrier Inspector, given his substantial work
  experience in the aviation maintenance industry, including Plaintiff’s reported 35-plus
  years of experience in “aviation maintenance, quality, inspection, repair, supplier,
  instructor, consultant and coaching.” (AR 484).


  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              12
Case 2:20-cv-08094-MWF-E Document 36 Filed 08/04/21 Page 13 of 18 Page ID #:2017


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. CV 20-8094-MWF (Ex)                           Date: August 4, 2021
  Title:   Douglas B. Scott v. Standard Insurance Company et al.
         Plaintiff makes three primary arguments with respect to the proposed
  occupations: (1) his pain is so severe that he cannot work in any capacity; (2) he “has
  no experience working in an office and his skills as an aircraft mechanic are not
  transferable to an office setting”; and (3) his sitting limitation prevents him from
  performing any light or sedentary work. (Motion at 29).

         With respect to the first point, Plaintiff’s subjective complaints of being
  “[u]nable to sit, stand, walk, carry, lift, concentrate, focus, drive, [or] talk” cannot be
  accepted at face value because they contradict the findings and opinions of his treating
  doctors and the independent peer reviewers. See Haber v. Reliance Standard Life Ins.
  Co., CV 14-9566- MWF (MANx), 2016 WL 4154917, at *5 (C.D. Cal. Aug. 4, 2016)
  (“The Court is not obligated to accept Haber’s subjective complaints at face value,
  especially not after they have been cast into doubt by an independent medical
  examiner.”); see also Kushner v. Lehigh Cement Co., 572 F. Supp. 2d 1182, 1191
  (C.D. Cal. 2008) (“Plaintiff claims that his subjective complaints should be accepted at
  face value. The rule is to the contrary.”); Bratton v. Metro. Life Ins. Co., 439 F. Supp.
  2d 1039, 1052 (C.D. Cal. 2006) (“[A] finding of disability based on mere subjective
  complaints would open the Plan up to malingering and would greatly hamper MetLife
  from exercising its fiduciary role of scrutinizing requests for benefits.”). Because
  Plaintiff’s self-prescribed restrictions are based on subjective beliefs, and the
  restrictions are not supported by his Treating Physicians, the Court assigns these self-
  prescribed restrictions very little weight.

         With respect to the second point, Plaintiff never submitted any evidence to
  contradict Standard’s findings regarding his occupational qualifications and
  transferrable skills. And Plaintiff does produce any evidence challenging Standard’s
  determination that he is qualified for the job of Air Carrier Inspector.

         Plaintiff’s third point articulates his best argument. Dr. Vandenakker noted that
  Plaintiff can sit only on an occasional basis with frequent position changes. (AR 224).
  If we take this evidence at face value and ignore the opinions of the Consulting
  Physicians who disagreed with this restriction, this rules out any sedentary work and
  any light duty positions that require more than occasional sitting. Armani v. Nw. Mut.
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              13
Case 2:20-cv-08094-MWF-E Document 36 Filed 08/04/21 Page 14 of 18 Page ID #:2018


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

  Case No. CV 20-8094-MWF (Ex)                           Date: August 4, 2021
  Title:   Douglas B. Scott v. Standard Insurance Company et al.
  Life Ins. Co., 840 F.3d 1159, 1163 (9th Cir. 2016) (“[A]n employee who is unable to
  sit for more than half of the workday cannot consistently perform an occupation that
  requires sitting for ‘most of the time.’”).

        Plaintiff argues that the sitting limitation rules out all “light work” positions
  because a position is considered “light work” when

        it requires a good deal of walking or standing, or when it involves sitting
        most of the time with some pushing and pulling of arm or leg controls. To
        be considered capable of performing a full or wide range of light work,
        you must have the ability to do substantially all of these activities.

  20 C.F.R. § 404.1567(b) (emphasis added).

          Plaintiff’s assertion that any light work position necessarily involves sitting most
  of the time defies common sense and is contrary to the plain language of 20 C.F.R. §
  404.1567(b). The C.F.R. provides that a position is “light work” when it “requires a
  good deal of walking or standing, or when it involves sitting most of the time,” not that
  all light duty positions require both walking/standing and sitting most of the time. Id.
  (emphasis added). Therefore, the Court disagrees with Plaintiff that 20 C.F.R. §
  404.1567(b) declares that all “light work” positions require sitting most of the time.

        As noted above, Plaintiff has failed to explain how Plaintiff’s sitting limitation
  would rule out the Air Carrier Inspector position, which, according to the VCM, does
  not have an express sitting requirement:

        This occupation wouldn’t exceed frequent standing or frequent walking. It
        is noted the claimant would need to change position when either standing,
        walking, or sitting. The need to shift position is not always an
        accommodation in itself. Rather, from standing/walking standpoint the
        position would naturally require movement between stand - walk; or walk
        - stand throughout day. Any static sitting would be at desk workstation. In
        general there is autonomy to change position briefly as needed in this
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              14
Case 2:20-cv-08094-MWF-E Document 36 Filed 08/04/21 Page 15 of 18 Page ID #:2019


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. CV 20-8094-MWF (Ex)                           Date: August 4, 2021
  Title:   Douglas B. Scott v. Standard Insurance Company et al.
        occupation. Regarding sitting, it is increasingly common and reasonable
        for office environments to provide employees sit/stand workstations,
        wireless headsets, and other ergonomic tools for those needing to avoid
        fixed positions based on given medical condition. Therefore, when at a desk
        workstation an individual would have the autonomy to change positions
        frequently enough to not disrupt workflow in an occupation such as this.
        Furthermore, this occupation doesn’t require exertion greater than 20
        pounds occasionally or 10 pounds frequently; nor bending, twisting,
        squatting, crouching and stooping beyond occasional majority of the
        reaching for this occupation would be above waste level but not to exceed
        frequent.

  (See AR 468).

          Plaintiff’s strongest argument with respect to the Air Carrier Inspector position
  is that it is not a “reasonable” occupation for Plaintiff under the Plan because there are
  only 14 of those positions available in Plaintiff’s regional labor market. (Opposition to
  Opening Trial Brief at 28). This argument is misleading. The Plan does not require
  that an occupation be reasonably obtainable — the Plan merely requires that the
  occupation “exists” within the regional labor market and that it is an occupation that
  Plaintiff could “reasonably be expected to perform”:

        Any Occupation means all occupations or employment which you could
        reasonably be expected to perform satisfactorily in light of your age,
        education, training, experience, station in life, and physical and mental
        capacity that exists within any of the following locations: (i) a reasonable
        distance or travel time from your residence in light of the commuting
        practices of your community; or (ii) a distance or travel time equivalent to
        the distance or travel time you traveled to work before becoming Disabled;
        or (iii) the regional labor market, if you reside or resided prior to becoming
        Disabled in a metropolitan area.


  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              15
Case 2:20-cv-08094-MWF-E Document 36 Filed 08/04/21 Page 16 of 18 Page ID #:2020


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. CV 20-8094-MWF (Ex)                           Date: August 4, 2021
  Title:   Douglas B. Scott v. Standard Insurance Company et al.
  (AR 32). Pointing out that there are only 14 of these positions available in Plaintiff’s
  regional labor market falls short of establishing that the occupation does not exist in
  the regional labor market or that Plaintiff cannot reasonably perform the duties of this
  occupation.

         As discussed above, Plaintiff has failed to show by a preponderance of evidence
  that he is unqualified or physically unable to perform the duties of an Air Carrier
  Inspector. The Court therefore determines that Plaintiff has failed to show that he is
  entitled to continuing LTD benefits under the Plan.

         Although this may seem like a harsh result, eligibility for benefits depends on
  the terms of the Plan, which must be enforced as written. See Heimeshoff v. Hartford
  Life & Accident Insurance Co., 571 U.S. 99, 108 (2013) (“The principle that
  contractual limitations provisions ordinarily should be enforced as written is especially
  appropriate when enforcing an ERISA plan.”) (citing 29 U.S.C. § 1102(a)(1)).

         As a final matter, the Court notes that the parties argued forcefully in the briefs
  and at the hearing about the apparent inconsistency between Standard’s termination of
  LTD benefits and Scott’s award of Social Security disability benefits (the “SSDI
  Award”). See Ratkovic v. Northrop Grumman Corp. Employee Welfare Ben. Plan, CV
  06-08255 MMM (JWJx), 2009 WL 453056, at *13 (C.D. Cal. Feb. 20, 2009) (“where
  an administrator requires that the claimant apply for, and benefits from an SSDI award,
  its ‘denial of benefits under such circumstances may be deemed ‘inconsistent’ [] and
  may ‘cast additional doubt on the adequacy of [the plan’s] evaluation of [the
  plaintiff’s] claim.’”) (citation omitted)).

         Standard advances several arguments for why the SSDI Award is not relevant to
  the question before this Court: (1) ERISA plan administrators are not bound by the
  SSA’s determination; (2) the two disability programs are administered under different
  rules; and (3) Standard’s LTD determination was made nearly two years after the SSDI
  Award was issued and Standard had the benefit of updated medical information.
  (Opening Trial Brief at 13, 15; Defendant’s Responsive Trial Brief at 21-23).


  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              16
Case 2:20-cv-08094-MWF-E Document 36 Filed 08/04/21 Page 17 of 18 Page ID #:2021


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. CV 20-8094-MWF (Ex)                           Date: August 4, 2021
  Title:   Douglas B. Scott v. Standard Insurance Company et al.
        The Court agrees with Standard that the SSDI Award is not relevant here for the
  reasons outlined above. The first two points are particularly persuasive because they
  highlight that Standard’s decision to deny benefits is not tethered to the SSA’s
  determination of disability benefits. See Montour v. Hartford Life & Acc. Ins. Co., 588
  F.3d 623, 635 (9th Cir. 2009) (citing Metropolitan Life Ins. Co. v. Glenn, 554 U.S. 105,
  110 (2008) (“ERISA plan administrators are not bound by the SSA’s determination.”).

         In addition, Standard’s failure to reconcile the SSDI Award and apparent failure
  to provide the Consulting Physicians with information regarding the SSDI Award at
  most would affect the weight to be given to the Consulting Physicians’ opinions, and
  thus possibly constitute an abuse of discretion by Standard. (Opposition to Opening
  Trial Brief at 25) (citing Metropolitan Life Ins. Co. v. Glenn, 554 U.S. 105, 110
  (2008)). However, Plaintiff has failed to explain how this potential abuse of discretion
  is relevant to the question before this Court, i.e., whether Plaintiff has shown by a
  preponderance of evidence that he is entitled to benefits under the Plan. The Court’s
  conclusion with respect to LTD benefits is not affected by Standard’s potential abuse
  of discretion because (1) the Court’s conclusion does not rely on the opinions of the
  Consulting Physicians; and (2) the Court gives no deference to Standard’s
  determinations on de novo review.

          Furthermore, the record before this Court does not contain the SSDI Award
  letter, the medical evidence that the SSDI Award was based on, or any evidence
  shedding light on how the Social Security Administration reached its conclusion. (AR
  207, 325-327, 529-532, 1628, 1638-1639, 1654, 1656).

         In sum, Plaintiff has failed to persuade the Court that the existence of the SSDI
  award somehow outweighs the fact that Plaintiff is not disabled within the meaning of
  the Plan. See Heimeshoff, 571 U.S. at 108 (explaining that the Plan must be enforced
  as written).




  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              17
Case 2:20-cv-08094-MWF-E Document 36 Filed 08/04/21 Page 18 of 18 Page ID #:2022


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. CV 20-8094-MWF (Ex)                           Date: August 4, 2021
  Title:   Douglas B. Scott v. Standard Insurance Company et al.
  III.   CONCLUSION

        For the reasons discussed above, Standard’s termination of LTD benefits as of
  June 1, 2019, is AFFIRMED. Standard’s denial of Plaintiff’s claim for life insurance
  waiver premium benefits is also AFFIRMED.

          This Order shall constitute notice of entry of judgment pursuant to Federal Rule
  of Civil Procedure 58. Pursuant to Local Rule 58-6, the Court ORDERS the Clerk to
  treat this order, and its entry on the docket, as an entry of judgment.

         IT IS SO ORDERED.




  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              18
